United States Court of Appeals,

                            Fifth Circuit

                            No. 96-30654

                          Summary Calendar.

             Dolores M. OUBRE, Plaintiff-Appellant,

                                 v.

          ENTERGY OPERATIONS, INC., Defendant-Appellee.

                            Nov. 6, 1996.

Appeal from the United States District Court for the Eastern
District of Louisiana; Ginger Berrigan, Judge.

Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

     PER CURIAM:

     Dolores M. Oubre appeals from the district court's grant of

summary judgment in favor of her employer, Entergy Operations,

Inc., in her age discrimination action.

     We have reviewed the record and the parties' briefs and find

no reversible error. Accordingly, the judgment is AFFIRMED for the

reasons enunciated by the district court.